DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-19 and 21-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6367481 (Nichols hereinafter) in view of US 20140190504 (Holford hereinafter) and further in view of US 2015/0040924 (Mironov hereinafter).
Regarding claims 17-19 and 29, Nichols teaches an aerosol generating article (30), comprising: a combustible heat source (36); an aerosol forming substrate (42) downstream of the combustible heat source (Fig. 2a); and a wrapper (38) circumscribing a rear portion of the combustible heat source and a portion of the aerosol forming substrate (Fig. 2a). Nichols teaches that a plurality of weakness formations are provided on a region of the wrapper overlying the combustible heat source and the wrapper is rupturable at the plurality of weakness formations and is configured to form a ventilation zone comprising a plurality of apertures extending through the wrapper (col. 7, lines 25-31), wherein the weakness formations are the blocked perforations (“blocking the perforations in the outer wrapper layer with some material”) and the rupture at the weakness formations occurs when the material “burns or melts when exposed to thermal energy from the ignition element” to form open perforations in the outer wrapper, forming a ventilation zone comprising a plurality of apertures extending through the wrapper.  
Nichols does not teach that the weakness formations are defined by two or more intersecting lines of weakness.
	Holford teaches a smoking article with a wrapper (abstract) which is embossed to admit ventilated air into the rod with lines of weakness ([0003]). The wrapper may be placed around the tobacco rod ([0043]). The lines of weakness are partial cuts into the thickness of the material, wherein these partial cuts may be formed by laser cutting and the lines of weakness may intersect ([0005], [0007] and [0009]). Holford teaches that the plurality of weakness formations are formed from a local reduction in thickness of the wrapper (Fig. 4 and [0035]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have substituted the weakness formations of Nichols for the weakness formations of Holford with a reasonable expectation of success and predictable results, specifically a ventilation means for the smoking article. 
	The combined teaching of Nichols and Holford does not expressly teach a non-combustible substantially air impermeable barrier between a rear end face of the combustible heat source and the aerosol-forming substrate.
	Mironov teaches an aerosol generating article (2), comprising: a combustible heat source (4) and an aerosol forming substrate (6) downstream of the combustible heat source (Fig. 2) wherein a non-combustible substantially air impermeable barrier (14) is located between a rear end face of the combustible heat source and the aerosol-forming substrate (Fig. 2 and [0197]) which serves to isolate the combustible heat source from air drawn through the aerosol generating article ([0018]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have included an air impermeable barrier, as taught by Mionov, between the rear end face of the heat source and the aerosol forming substrate of the combined teachings of Nichols and Holford because it results in significantly reduced formation of carbonyl compounds, such as formaldehyde, acetaldehyde, proprionaldehyde and phenolics, in the mainstream aerosol ([0253]). 
Regarding claims 21-23, Nichols teaches that each weakness formation has a circumferential dimension of 0.5 mm or 1.0 mm (col. 6, lines 26-29).
Regarding claims 24-26, Nichols teaches that each weakness formation has a length of 0.5 mm (col. 5, lines 58-60).
Regarding claims 27-28, Nichols teaches that adjacent weakness formations are separated in a circumferential direction and longitudinal direction by 0.5 mm (col. 6, lines 15-20). 
Regarding claim 30, Nichols teaches that one aperture has an area of 0.25 mm2, thus the total area of the plurality of apertures must be at least 0.25 mm2 (col. 6, lines 15-20). 
	Regarding claim 31, Holford teaches that the weakness formations of the plurality of weakness formations are arranged such that the plurality of apertures form indicia on an outer surface of the wrapper ([0044]). 
Regarding claim 32, Nichols teaches that the wrapper is formed from metal foil (col. 4, lines 55-58). 
	Regarding claim 33, Nichols teaches that the metal foil is substantially impervious to oxygen (col. 4, lines 66-67), thus the wrapper is impermeable to air.
	Regarding claims 34 and 35, Nichols teaches that the wrapper circumscribes at least about 50 percent of a length of the combustible heat source, and the weakness formations are provided on the wrapper such that a ventilation zone extends long at least about 50 percent of the length of the combustible heat source (Fig. 2a). 
	Regarding claim 36, Nichols teaches that cigarette paper (32) is optional (col. 7, lines 25-32), thus the wrapper (38) is in direct contact with an outer surface of the combustible heat source. It is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123 II. 
Regarding claims 37-39 and 48, Nichols teaches an aerosol generating article (30), comprising: a combustible heat source (36); an aerosol forming substrate (42) downstream of the combustible heat source (Fig. 2a); and a wrapper (38) circumscribing a rear portion of the combustible heat source and a portion of the aerosol forming substrate (Fig. 2a). Nichols teaches that a plurality of weakness formations are provided on a region of the wrapper overlying the combustible heat source and the wrapper is rupturable at the plurality of weakness formations and is configured to form a ventilation zone comprising a plurality of apertures extending through the wrapper (col. 7, lines 25-31), wherein the weakness formations are the blocked perforations (“blocking the perforations in the outer wrapper layer with some material”) and the rupture at the weakness formations occurs when the material “burns or melts when exposed to thermal energy from the ignition element” to form open perforations in the outer wrapper, forming a ventilation zone comprising a plurality of apertures extending through the wrapper.  
Nichols does not teach that the weakness formations are defined by two or more intersecting lines of weakness.
	Holford teaches a smoking article with a wrapper (abstract) which is embossed to admit ventilated air into the rod with lines of weakness ([0003]). The wrapper may be placed around the tobacco rod ([0043]). The lines of weakness are partial cuts into the thickness of the material, wherein these partial cuts may be formed by laser cutting and the lines of weakness may intersect ([0005], [0007] and [0009]). Holford teaches that the plurality of weakness formations are formed from a local reduction in thickness of the wrapper (Fig. 4 and [0035]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have substituted the weakness formations of Nichols for the weakness formations of Holford with a reasonable expectation of success and predictable results, specifically a ventilation means for the smoking article. 
	With respect to the limitation that each line of weakness comprising a line in the wrapper along which the wrapper material has been weakened to facilitate tearing or breakage of the wrapper along the line, this a functional, not structural limitation of the product claim. Given that the plurality of weakness formations in the combined teachings of Nichols and Holford are formed from a local reduction in thickness of the wrapper (Holford, Fig. 4), the lines of weakness would necessarily facilitate tearing or breakage of the wrapper along the lines. See MPEP 2114 I. 
Regarding claims 40-42, Nichols teaches that each weakness formation has a circumferential dimension of 0.5 mm or 1.0 mm (col. 6, lines 26-29).
Regarding claims 43-45, Nichols teaches that each weakness formation has a length of 0.5 mm (col. 5, lines 58-60).
Regarding claims 46-47, Nichols teaches that adjacent weakness formations are separated in a circumferential direction and longitudinal direction by 0.5 mm (col. 6, lines 15-20). 
Regarding claim 49, Nichols teaches that one aperature has an area of 0.25 mm2, thus the total area of the plurality of aperatures must be at least 0.25 mm2 (col. 6, lines 15-20). 
	Regarding claim 50, Holford teaches that the weakness formations of the plurality of weakness formations are arranged such that the plurality of apertures form indicia on an outer surface of the wrapper ([0044]). 
Regarding claim 51, Nichols teaches that the wrapper is formed from metal foil (col. 4, lines 55-58). 
	Regarding claim 52, Nichols teaches that the metal foil is substantially impervious to oxygen (col. 4, lines 66-67), thus the wrapper is impermeable to air.
	Regarding claims 53 and 54, Nichols teaches that the wrapper circumscribes at least about 50 percent of a length of the combustible heat source, and the weakness formations are provided on the wrapper such that a ventilation zone extends long at least about 50 percent of the length of the combustible heat source (Fig. 2a). 
	Regarding claim 55, Nichols teaches that cigarette paper (32) is optional (col. 7, lines 25-32), thus the wrapper (38) is in direct contact with an outer surface of the combustible heat source. It is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123 II. 
	Regarding claims 56 and 57, Nichols teaches that the aerosol forming substrate (42) is disposed entirely downstream of the combustible heat source (36) (Fig. 2b). 

Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive. 
Regarding the argument that the ignition element 36 in Nichols is not isolated from air drawn through the aerosol-generating article and that Nichols teaches it is necessary to expose the ignition element to the air drawn through the aerosol-generating article, and therefore, Nichols effectively discourages isolating the ignition element 36 from the air drawn through the aerosol-generating article, the Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to the teaching away argument, the prior art must explicitly criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
Regarding the argument that in Mironov, the combustible heat source is not surrounded by tobacco, and is only circumscribed by a wrapper at a rear portion, and further even if Nichols were to be modified to isolate the ignition element 36 from air drawn through the article, air would only reach the ignition element 36 at the front face so there is no teaching or suggestion in Nichols that such a configuration would supply sufficient oxygen to the ignition element 36 in order to maintain combustion, and in addition, any benefit previously achieved from the provision of the wrapper 36 with the perforations 34 supplying additional oxygen to the ignition element 36, would be lost. The Examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to the teaching away argument, the prior art must explicitly criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious for one of ordinary skill in the art at the time of the invention to have included an air impermeable barrier, as taught by Mionov, between the rear end face of the heat source and the aerosol forming substrate of the combined teachings of Nichols and Holford because it results in significantly reduced formation of carbonyl compounds, such as formaldehyde, acetaldehyde, proprionaldehyde and phenolics, in the mainstream aerosol ([0253]). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747